Citation Nr: 1618543	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-26 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty form May 1952 to July 1973.  He died in October 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the case was subsequently returned to the VA Regional Office (RO) in Honolulu, Hawaii.  In April 2015, the Board remanded the case for additional development, and the case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran died in October 2012 due to hypertensive and cardiovascular heart disease; his death certificate lists chronic obstructive pulmonary disease (COPD) as a significant condition contributing to his death. 

2.  Service connection for hypertension, cardiovascular heart disease, or COPD was not in effect at the time of the Veteran's death.

3.  The Veteran was not exposed to herbicide agents during his service in Thailand.  

4.  Hypertensive and cardiovascular heart disease and COPD were not present until more than one year following the Veteran's discharge from service, were not etiologically related to service, and were not caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The appellant was provided all required notice in a letter sent in January 2013, prior to the initial adjudication of the claim.

The record also reflects that service treatment records, service personnel records, and all available post-service medical evidence identified by the appellant have been obtained.  Additionally, efforts were made to corroborate the appellant's assertion that the Veteran was exposed to herbicides during service.  Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The originating agency also obtained VA medical opinions in August 2013 and January 2016 based on review of the record, to address the likelihood that the cause of the Veteran's death was causally related to service or to a service-connected disability.  The Board finds the opinions to be adequate for adjudication purposes, as discussed below.  In this regard the Board notes that the physicians reviewed the Veteran's pertinent history and properly supported the opinions provided.

In sum, the Board also is satisfied that VA has complied with its duty to assist the appellant.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular-renal disease, hypertension, or arteriosclerosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  



If a veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease to a compensable degree any time after such service, the disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA Fast Letter 09-20 (May 6, 2009) provides additional information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and information concerning herbicide use in Thailand.  A Memorandum for the Record that accompanied VA Fast Letter 09-20 reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base (RTAFB).  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries should be sent to the Joint Services Records Research Center (JSRRC).  

Furthermore, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 Bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.

VA's Adjudication Procedures Manual indicates that if a veteran served at a RTAFB as an Air Force security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure may be established on a direct/facts-found basis.  M21-1MR Part IV.ii.2.C.10.q.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 3.102.

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's certificate of death indicates that he died in October 2012 due to hypertensive and arteriosclerotic cardiovascular disease.  COPD is listed as a significant condition contributing to death but not resulting in the underlying cause of death.

At the time of his death, service connection was in effect for migraines, maxillary sinusitis, bronchial asthma, and amputation of the left middle finger.

The appellant contends that the Veteran's fatal hypertension and arteriosclerotic cardiovascular disease were caused by his in-service exposure to herbicides during his service in Thailand.  Specifically, she claims he was exposed to Agent Orange during his one year of service at Don Muant RTAFB in 1969.  Alternatively, she contends that the Veteran's COPD, which materially contributed to his death, was caused or aggravated by his service-connected bronchial asthma.

Service personnel records indicate the Veteran served at U-Tapao RTAFB from March 1968 to April 1969 as a cook, but are negative for evidence indicating he was exposed to herbicides during active duty.  The Veteran did not make any assertions to VA of in-service herbicide exposure.  

In a March 2013 formal finding, the originating agency determined that the information provided regarding the Veteran's exposure to herbicides was insufficient to allow for meaningful research of this assertion by the United States Navy, the Joint Services Records Research Center, and/or the Navy or National Archives Records Administration.  The originating agency noted that it had obtained the Veteran's service personnel records and that his military duties as a food service technician would not have placed him at the perimeter of the base at which he was stationed.  As determined by the RO, there were no records indicating that the Veteran served on the perimeter at U-Tapao RTAFB.

The originating agency requested information from the Personnel Information Exchange System later in April 2013 regarding the Veteran's claimed herbicide exposure, and received a response in June 2013 indicating there are no records of his exposure to herbicides.

Service treatment records reflect the assessment of the Veteran's cardiac functioning and blood pressure on multiple occasions but do not show a diagnosis of hypertension, cardiovascular disease, or ischemic heart disease.  Notably, an October 1971 electrocardiogram (EKG) was within normal limits.  On the April 1973 retirement physical examination report, the examiner noted the Veteran had shortness of breath and chest pain associated with asthma, but that he had never been told that he had palpations, heart trouble, or abnormal blood pressures and did not have a history of these conditions.  An associated April 1973 EKG shows that the Veteran developed a complete right bundle branch block.  

An April 1973 internal medicine consultation report indicates that the Veteran was referred for an additional examination due to the abnormal EKG in order to rule out heart disease.  The examiner noted the Veteran's history of asthmatic attacks and his questionable report that he was recently told he had a heart murmur.  He recorded blood pressure readings of 130/88, 130/90, and 140/90.  Following the physical examination, the examiner determined there was no definite evidence of organic heart disease and diagnosed possible weight related right bundle branch system block and rule out atypical angina versus ischemic heart disease.  A subsequent May 1973 echocardiogram was essentially normal.  The Veteran underwent a submaximal stress exercise test in June 1973 and showed no evidence of ischemic heart disease.  The examiner noted the Veteran's atypical chest pain was elicited by exercise and a complete right bundle branch block.      

Additional service records show intermittent treatment for respiratory symptomatology associated with the bronchial asthma diagnosis, upper respiratory infections, sinusitis, and allergy symptomatology.  These records do not show clinical findings or a diagnosis of COPD.   The Veteran underwent pulmonary function studies in October 1972 after experiencing episodes of paroxysmal dyspnea and was noted to have a smoking history of 1/2 pack per day for twenty years.  At that time, the examiner noted the Veteran to have mildly decreased vital capacity and possible mild restrictive lung disease.  He was assessed as having allergic asthma and was medically cleared days later.  An April 1973 retirement examination report shows that the clinical examination of the Veteran's lungs and chest was normal. 

A post-service October 1973 VA examination report indicates the examination of the Veteran's cardiovascular and respiratory system was normal.  The report lists his blood pressure readings as 150/90, 155/90, and 150/90.  

Subsequent VA records reflect treatment of the Veteran's diagnosed coronary artery disease and hypertension from 2006 and 2007, respectively, and first note a history of COPD in 2007.  A May 2011 record relays that the Veteran stopped smoking in 2009, after having smoked for 65 years.  

In August 2013, a VA examiner reviewed the evidence of record and opined that by 2007, it was more likely than not that the Veteran's pulmonary symptoms were due to smoking-related COPD.  As support of this opinion, the examiner noted the Veteran's prolonged smoking history, his need for supplemental oxygen on at least one occasion, and 2012 clinical findings showing a non-reversible obstructive picture and typical COPD changes.  The examiner determined these occurrences were consistent with a COPD diagnosis rather than asthma.  The examiner highlighted that smoking causes structural damage to the lung tissue, resulting in chronic lung disease.  Additionally, the examiner relayed that smoking causes structural damage to the lung tissue resulting in chronic lung disease.  The examiner also opined that it was less likely than not that the Veteran's COPD represented a progression of his service-connected asthma.  Instead, the examiner found it was more likely than not that the Veteran's COPD was a separate condition that was not related to his service-connected asthma.  The examiner concluded it was less likely than not that any of the Veteran's symptoms/manifestations of pulmonary disease were due to his service-connected asthma.    

In a March 2015 informal hearing presentation, the appellant's representative identified multiple articles that purportedly indicate a relationship between asthma and COPD.  According to her representative, one article reports that although uncommon, people with untreated asthma can develop COPD.  See http://www.nhlbi.nih.gov/health/health-topics/topics/copd/causes.  Reportedly, an additional article discusses the findings of a study indicating children with severe asthma have a higher risk of developing COPD, as compared to children without asthma.  See http://www.health.com/health/condition-article/0,,20425658,00.html.  Her representative relayed that an additional article indicates clinical overlap between the symptoms and pathogenesis of the two disorders and that several hypotheses have been proposed regarding asthma and COPD as single disease entities.   See http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2946698/.  The final identified article reportedly relays research findings indicating that people with asthma are 12 times more likely to be diagnosed with COPD than people without asthma.  See http://www.webmd.com/lung/copd/news/20040712/asthma-may-raise-risk-copd-emphysema.

In January 2016, after review of all of the pertinent evidence of record, a second VA examiner opined that the Veteran's cause of death due to hypertensive and arteriosclerotic cardiovascular disease was less likely than not incurred in or caused by service, include the right bundle branch block noted during active duty.  As rationale for this opinion, the examiner stated that the right bundle block noted on the April 1973 in-service EKG is not the same condition as hypertensive and/or arteriosclerotic cardiovascular disease and does not cause or progress to these disorders.  The examiner explained that hypertensive cardiovascular disease, an organic heart disease, is caused by hypertension, and arteriosclerotic cardiovascular disease, also an organic heart disease, is caused by atherosclerosis.  Thus, the examiner concluded that hypertensive and/or arteriosclerotic cardiovascular disease is not caused by or a progression of a right bundle branch block.  The examiner further noted that during service, the Veteran's right bundle branch block was found to be possibly weight related.  According to the examiner, objective tests during service, specifically the May 1973 echocardiogram and June 1973 submaximal stress exercise test, indicate that the Veteran was without organic heart disease while on active duty.    

The January 2016 examiner next addressed service treatment records reflecting elevated blood pressure readings.  Initially, the examiner relayed that it is normal to have elevated blood pressure readings among normal readings, as blood pressure is dynamic and changes based on physical demands.  The examiner commented that elevated blood pressure recordings are not evidence or diagnostic of essential hypertension.  In the Veteran's case, the examiner concluded that the Veteran's elevated blood pressure readings amongst normal readings during service were normal and not diagnostic of essential hypertension.  The examiner then emphasized that the majority of the elevated blood pressures during service were associated with events known to temporarily and appropriately increase blood pressure, such as illness, pain, and a stressful event.  As evidence of these occurrences, the examiner noted the service record shows the Veteran's blood pressure was normal on routine examinations in May 1956, February 1968, June 1970, and October 1971, but was elevated in September 1972 due to an associated asthma exacerbations and in April 1973 during an episode of pain from reflux esophagitis.  The examiner noted the Veteran's blood pressure returned to normal on a routine examination later the same day in April 1973.  In acknowledging that the Veteran had normal and elevated blood pressure recordings associated with exercise during the in-service May 1973 cardiology consult, the examiner reiterated the Veteran's in-service blood pressure readings were appropriate and not indicative or diagnostic of essential hypertension.  The examiner also highlighted that the post-service records did not show objective evidence of essential hypertension until 2006.  Based on this, the examiner concluded that the Veteran was without essential hypertension during service, and therefore without hypertensive cardiovascular disease in service.  

Additionally, the January 2016 examiner opined that the Veteran's claimed disorder was less likely as not proximately due to or the result of a service-connected disability.  In reviewing the articles identified by the appellant's representative, the examiner determined that the articles were unvetted news references and were unreliable because they either do not include objective evidence that asthma causes COPD, address population of which the Veteran was not a part, are based only on speculation, and/or are not supported by the current medical literature.  The examiner relayed that one of these articles identified the cause of COPD as long-term exposure to lung irritants that damage the lungs and airways, with cigarette smoking identified as the most common irritant that causes COPD in the United States.  The examiner then highlighted the Veteran's 60 year smoking history.  Regarding the assertion that untreated asthma leads to the development of COPD, the examiner emphasized that the article discussing this contention reported that this occurrence was uncommon.  The examiner also emphasized that the Veteran's asthma was treated, and thus identified the Veteran's prolific cigarette use as the more likely cause for his COPD.  Based on a review of the medical literature and medical evidence, the examiner determined that there is no objective evidence of the Veteran's service-connected bronchial asthma having any effect on his COPD.  The examiner concluded that the Veteran's COPD was less likely than not proximately due to or result of his service-connected bronchial asthma, and less likely than not permanently worsened by the service-connected disability.

Based on the above, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's death was due to his Air Force service or a service-connected disability.  

The appellant primarily claims that the Veteran's fatal heart disease was due to in-service exposure to herbicides.  However, the evidence does not support her assertion in this regard.  Although the Veteran's service records indicate that he served in Thailand, these records do not expressly show that he was exposed to herbicide agents during said service.  The RO determined that there was insufficient information for any determination to be made as to whether the Veteran was exposed to herbicides while at U-Tapao RTAFB.  Instead, the RO highlighted that the Veteran's service duties as a cook would not have placed in at the perimeter of the base.  Significantly, the Veteran made no contentions to VA asserting that he was exposed to herbicides during service, and the appellant has provided no details as to why she believes this exposure to have occurred.  Therefore, the Board finds that exposure to herbicides is not shown by the evidence of record.  As such, presumptive service connection for cardiovascular heart disease is not warranted.

While the appellant might sincerely believe that the Veteran was exposed to herbicides during service, she has no personal knowledge of such exposure.  For the reasons discussed above, the Board has determined that he was not.

Further, the evidence does not indicate that the Veteran's fatal hypertensive and cardiovascular heart disease or COPD was present during service or within a year of his discharge from service.  Although the service treatment records note findings of a right bundle branch block in 1973 and reflect elevated blood pressures readings, these records do not show clinical findings indicative of hypertension or of cardiovascular or hypertensive heart disease during service.  In this regard, the Board finds the January 2016 VA examiner's opinion supports a finding that the Veteran's hypertensive and cardiovascular disease were unrelated to service.  The Board has found the VA medical opinion to be persuasive because it was rendered by a physician, the physician reviewed the Veteran's pertinent history, and properly supported the opinion provided.  There is no contrary medical opinion of record.  

Similarly, the evidence preponderates against a finding that the Veteran's COPD was incurred or related to his active service or that the disorder was due to or aggravated by his service-connected bronchial asthma.  There is no in-service evidence indicating the presence of COPD during his active duty.  Moreover, the medical opinions of record addressing the etiology of the Veteran's COPD weigh against the claim, as they attribute the disease to the Veteran's long history of cigarette smoking.  The January 2016 examiner further opined that the Veteran's COPD was not due to or aggravated by his service-connected asthma disability, and provided detailed medical rationale to support this conclusion.  Notably, the appellant has not provided any probative medical evidence to rebut the VA opinions or otherwise diminish their probative value.   

The Board has also considered the articles identified by the appellant's representative regarding the COPD and asthma.  However, there is nothing in these articles which provides a reasonable basis to grant the present claim.

Essentially, the evidence does not provide any appropriate basis upon which to grant service connection for the cause of the Veteran's death.  

Although the Board is sympathetic to the appellant's assertions, fully appreciates her position, and by no means wishes to minimize the service the Veteran provided, the claim for service connection for the Veteran's cause of death must be denied for the foregoing reasons.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


